Citation Nr: 9906201	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-33 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially 
adapted housing.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring special home adaptations.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1961, from October 1961 to August 1962, and from 
October 1963 to March 1965.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from an October 1997 
decision by the RO.


REMAND

In his substantive appeal (VA Form 9), dated in November 
1997, the veteran asserted that he suffered from drainage of 
the right ear, hearing loss, loss of balance, and dizziness 
due to service.  He also indicated that he had disabilities 
of his legs which could be attributed to his service-
connected major depressive disorder with intermittent 
psychosis.  By a decision entered that same month, the RO 
denied the claims pertaining to the right ear, hearing loss, 
loss of balance, and dizziness.  The RO also denied service 
connection for a disorder of the right leg (a below-the-knee 
amputation) which had been claimed as secondary to the 
veteran's service-connected psychiatric disorder.  The 
veteran's allegations with regard to his left leg, however, 
were not addressed.

Under VA law, assistance may be provided to a veteran "in 
acquiring a suitable housing unit with special fixtures or 
movable facilities made necessary by the nature of the 
veteran's disability, and necessary land therefor."  
38 U.S.C.A. § 2101(a) (West 1991).  However, such assistance 
may be provided only in instances where the veteran is 
entitled to compensation for permanent and total service-
connected disability:

	(1) due to the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or

	(2) which includes (A) blindness in both 
eyes, having only light perception, plus (B) 
loss or loss of use of one lower extremity, 
or

	(3) due to the loss or loss of use of one 
lower extremity together with (A) residuals 
of organic disease or injury, or (B) the loss 
or loss of use of one upper extremity, which 
so affect the functions of balance or 
propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair.

Id.  38 C.F.R. § 3.809 (b) (1998) (same).  Under the 
applicable regulations, locomotion is deemed "precluded" 
where there is a necessity for regular and constant use of a 
wheelchair, braces, crutches, or canes as a normal mode of 
locomotion, even though occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d) (1998).

As noted above, it does not appear from the record that the 
RO has taken adjudicatory action on the veteran's claim of 
service connection for a left leg disorder.  In the Board's 
view, that un-adjudicated claim is inextricably intertwined 
with the issue of his entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, inasmuch as service connection for a left leg 
disorder, if granted, might fulfill at least some of the 
requirements for an award of benefits under 38 U.S.C.A. 
§ 2101(a).  (The veteran maintains that he has "very little 
use" of his left leg.)  Under the circumstances, therefore, 
the Board finds it prudent to hold in abeyance the section 
2101(a) claim pending adjudicatory action by the RO on the 
issue of the veteran's entitlement to service connection for 
a left leg disorder.

As to the claim of entitlement to a certificate of 
eligibility for assistance in acquiring special home 
adaptations, the Board notes that such a claim can be granted 
only under circumstances where it is determined that the 
claimant is not entitled to benefits under 38 U.S.C.A. § 
2101(a).  See 38 U.S.C.A. § 2101(b)(1) (West 1991); 38 C.F.R. 
§ 3.809a(a) (1998).  Therefore, because the veteran's section 
2101(a) claim is being held in abeyance, the Board will also 
defer adjudication of the claim for special home adaptation 
benefits under 38 U.S.C.A. § 2101(b), pending further action 
by the RO, as outlined below.  38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should take adjudicatory 
action on the veteran's claim of 
entitlement to service connection for a 
left leg disorder.  He should be 
notified of the RO's determination on 
the matter, and of his appellate rights.  
If the RO's decision is adverse to the 
veteran, and he initiates a timely 
appeal thereof, the RO should undertake 
appropriate action to develop the claim 
for appellate review.

	2.  After the above development has been 
completed, the RO should take 
adjudicatory action on the matter of the 
veteran's entitlement to a certificate 
of eligibility for assistance in 
acquiring specially adapted housing, or 
special home adaptations.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the last SSOC was issued 
in December 1997.  38 C.F.R. §§ 19.29, 
19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


